DETAILED ACTION
This communication is in response to the Application filed on 01 February 2020. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: “a” should be inserted before “periodic time” and “predefined time”.  Appropriate correction is required.
Claim 15 is objected to because of the following informatlies: “an another message presenting module” should be replaced with “a message presenting module”. Appropriate correction is required.

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 13-19 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “message receiving module”, “fitness intention updating module”, and “fitness information extracting module”, “response obtaining module”, “message generating module”, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claims 13 and 15, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: processor 1610 + memory 1620 + para [00205]-[00207] (instructions) as “message receiving module”, “fitness intention updating module”, and “fitness information extracting module”, “response obtaining module”, “message generating module”, “response message providing module”, and “message presenting module”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140371887, hereinafter referred to as Hoffman et al.

Regarding claim 1, Hoffman et al. discloses a method for fitness assistance to a user in a conversation session (Hoffman et al., fig. 8, shows the device’s response to a user’s command (i.e., a conversation session).), comprising: 

. In step 800, a system may receive user input corresponding to a command to initiate a workout. For example, the user input may comprise user selection of a workout option from a menu of applications or functions available on the system. In block 805, the system may subsequently offer the user multiple workout options in response to the command. For example, the system may provide options for repeating a last run, starting a basic run, improving on a past run, calibrating one or more sensing devices, viewing a workout history and/or setting a goal. The options may be categorized and displayed in separate sections or screens of a user interface. For example, a home screen may include a repeat last run option, a get better option and a basic run option while a workout screen may include the basic run option, the get better option, a goal setting option, a history option and a calibration option,” Hoffman et al., para [0146].); 

updating, based on the conversation session and one or more factors associated with the at least one message, a fitness intention associated with the user (“FIG. 8 is a flowchart illustrating an example process by which a user may define a run using a mobile device such as device 700 of FIG. 7 or other fitness monitoring device. In step 800, a system may receive user input corresponding to a command to initiate a workout. For example, the user input may comprise user selection of a workout option from a menu of applications or functions available on the system. In block 805, the system may subsequently offer the user multiple workout options in response to the command. For example, the system may provide options for repeating a last run, starting a basic run, improving on a past run, calibrating one or more sensing devices, viewing a workout history and/or setting a goal. The options may be categorized and displayed in separate sections or screens of a user interface. For example, a home screen may include a repeat last run option, a get better option and a basic run option while a workout screen may include the basic run option, the get better option, a goal setting option, a history option and a calibration option,” Hoffman et al., para [0146].); 

extracting, based on one or more factors associated with the at least one message, fitness information associated with the user (“As noted above, various software (e.g., athletic display module 509 of FIG. 5) and hardware (e.g., digital music player 203 of FIG. 2 and/or athletic information collection and display device 501 of FIG. 5) may be used to track athletic activity and provide such information to an individual. In one arrangement, the software and/or hardware may be included in a mobile device such as a mobile communication device or mobile computing device. Use of a mobile device for detecting, collecting, processing and display of athletic information may provide an athlete with athletic activity information in a variety of environments…For example, the mobile device may offer feedback, challenges, suggestions, encouragement and other data in response to an individual's athletic performance,” Hoffman et al., para [0138].);   

obtaining at least one response, through applying a set of rules on the fitness information and the fitness intention (“FIG. 8 is a flowchart illustrating an example process by which a user may define a run using a mobile device such as device 700 of FIG. 7 or other fitness monitoring device. In step 800, a system may receive user input  The options may be categorized and displayed in separate sections or screens of a user interface. For example, a home screen may include a repeat last run option, a get better option and a basic run option while a workout screen may include the basic run option, the get better option, a goal setting option, a history option and a calibration option,” Hoffman et al., para [0146].); 

generating, according to the at least one response, a response message including a fitness suggestion to the user (“In some arrangements, the routes may be recommended to the user based on the user's past athletic performances including types of route previously run. For example, the user previously ran 3 miles on substantially flat terrain, the mobile device or another system may identify a similarly distanced route having a similar terrain. In some arrangements, the recommended routes may include routes seeking to challenge the user. For example, the recommendations may include 3.5 and 4 mile routes or routes that have a more significant hill profile to help the user improve,” Hoffman et al., para [0148].); and 

providing the response message including the fitness suggestion to the user (Hoffman et al., para [0148]).  
claim 13, apparatus claim 13 and method claim 1 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 
As to claim 20, system claim 20 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 2, Hoffman et al. discloses the method of claim 1, wherein the one or more factors include at least one of energy information, exercise information (Hoffman et al., para [0148]), and product information.  
As to claim 14, apparatus claim 14 and method claim 2 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 3, Hoffman et al. discloses the method of claim 1, further comprising: 

the user does not wish to receive such prompts or notifications, the prompts may be deactivated for the workout. Alternatively, if the user selects the option to receive prompts, the user may also be allowed to define when the prompts are given and under what conditions. For example, the user may specify that prompts are only to be given during the last 30 minutes of a 1 hour run and only when the user's heart rate is below a certain amount,” Hoffman et al., para [0155]. Thus, notifications (i.e., a message) may be received at predefined times (ex., for minutes before end of 1 hour run). See also, Hoffman et al., para [0234] and [0294].).  
As to claim 15, apparatus claim 15 and method claim 3 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 4, Hoffman et al. discloses the method of claim 1, wherein the fitness intention indicates at least one of fitness plan (Hoffman et al., para [0146]-[0147] and [0149]-[0150] refer to setting a fitness goal, which is a type of fitness plan.), product interest (Hoffman et al., para [0163] and [0175]-[0176], and [0188]-[0189] refer to product recommendations based on user descriptions and previous workouts.), service requirement and no intention.  
claim 16, apparatus claim 16 and method claim 4 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 5, Hoffman et al. discloses the method of claim 1. wherein the fitness information includes at least one of energy intake information, energy consumption information (Hoffman et al., para [0189] refers to how much energy a user is expected to expend during a particular portion of a run.), type of exercise (Hoffman et al., para [0146], refers to a user selecting a run option (i.e., a type of exercise).), health condition and sports equipment (Hoffman et al., para [0163], refers to athletic equipment that may be needed for a particular workout.).  
As to claim 17, apparatus claim 17 and method claim 5 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 6, Hoffman et al. discloses the method of claim 1. wherein the fitness suggestion includes at least one of increasing energy intake, reducing energy intake, taking more exercise (Hoffman et al., para [0148], describes recommending routes to challenge the user.), taking less exercise (Hoffman et al., para [0168], describes  
As to claim 18, apparatus claim 18 and method claim 6 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Hoffman et al., para [0105] and para [0139] teach memory, processor(s), CRM, and computer code. 

Regarding claim 7, Hoffman et al. discloses the method of claim 6, wherein the fitness suggestion is obtained through ranking a plurality of candidate recommendations based on at least one of: a user profile, click-through-rates of the plurality of candidate recommendations with respect to the at least one message, energy intake record, exercise record (Hoffman et al., para [0148, provides recommendations based on a user’s past athletic performances.), keyword-bidding information of the plurality of candidate recommendations, a knowledge graph related to fitness, a question-answer pair collection related to fitness, and a product data set.  

Regarding claim 8, Hoffman et al. discloses the method of claim 1, wherein the at least one message comprises at least one of text message (“FIGS. 28A and 28B illustrate additional example alerts that may be textual in nature and may be accompanied by corresponding audio messages according to one or more aspects described herein,” Hoffman et al., para [0038].), speech message (Hoffman et al., para [0038]) and image message (Hoffman et al., para [0147].).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140371887, hereinafter referred to as Hoffman et al., in view of US 20180286276, hereinafter referred to as Lee et al.

Regarding claim 9, Hoffman et al. discloses the method of claim 1, but not wherein the at least one message comprises an image message, and the extracting the fitness information further comprises: identifying one or more regions of interest (ROI) in the image message; estimating energy amount for each ROI; and obtaining the fitness information, by accumulating the estimated energy amount for each ROI.

Lee et al. is cited to disclose wherein the at least one message comprises an image message, and the extracting the fitness information further comprises: 

identifying one or more regions of interest (ROI) in the image message (“The designation indicator 235 may be indicated by a dotted line, but is merely an example and may have any form distinguishable in the first preview image 230. The designation When food area designation input is received with respect to the food item 233, the control unit 180 may recognize the
food item 233 and display information 237 on the recognized food item 233, as shown in FIG 4c. The information 237 on the food item 233 may include one or more of the
type of the food item 233, the calorie of the food item 233 and the amount of the food item,” Lee et al., para [0152]. Here, the region of interest in the image is the recognized food item.); 

estimating energy amount for each ROI (“The control unit 180 acquires the intake calorie based on the intake amount of each food item included in the second preview image (S133) and displays a total intake calorie after meals (S135).” Lee et al., para [0194]. Here, calories are energy.); and 

obtaining the fitness information, by accumulating the estimated energy amount for each ROI (“The control unit 180 acquires the intake calorie based on the intake amount of each food item included in the second preview image (S133) and displays a total intake calorie after meals (S135).” Lee et al., para [0194]. Here, calories are energy.). Lee et al. benefits Hoffman et al. by providing an app for monitoring the eating habits of a user (Lee et al., para [0006]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Hoffman et al. with those of Lee et al. to expand the fitness monitoring app capabilities of Hoffman et al.  
As to claim 19, apparatus claim 19 and method claim 9 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as . 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140371887, hereinafter referred to as Hoffman et al., in view of US 8296319, hereinafter referred to as Hirano.

Regarding claim 10, Hoffman et al. discloses the method of claim 1, but not wherein the obtaining the at least one response is further based at least on dependency arc similarity between the at least one message and candidate responses in a question-answer pair collection.

Hirano is cited to disclose wherein the obtaining the at least one response is further based at least on dependency arc similarity between the at least one message and candidate responses in a question-answer pair collection (Hirano, fig. 11(s14-s18).). Hirano benefits Hoffman et al. by providing a retrieving method enabling the user to
perform a search only by entering a sentence without aware of a keyword is studied (Hirano, col. 1, lines 39-41). Therefore, it would be obvious for one skilled in the art to combine the teachings of Hoffman et al. with those of Hirano to improve the user’s experience with the fitness monitoring app of Hoffman et al.

Regarding claim 11, Hoffman et al., as modified by Hirano, discloses the method of claim 10, wherein the question-answer pair collection is generated through: 



extracting at least one tuple based on the dependency parsing (Hirano, fig. 8(s4-s7).); 

transforming the at least one tuple to at least one question-answer pair (Hirano, fig. 11(s10-s18).); and 

including the at least one question-answer pair in the question-answer pair collection (Hirano, fig. 11(s20).). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140371887, hereinafter referred to as Hoffman et al., in view of US 8296319, hereinafter referred to as Hirano, and further in view of US 20170286396, hereinafter referred to as Sandor et al.

Regarding claim 12, Hoffman et al. discloses the method of claim 10, but not wherein the question-answer pair collection is generated through: 

extracting a title and at least one essential sentence from a document in a web41page; extracting at least one descriptive sentence corresponding to each essential sentence from a part of the document that is related to the essential sentence; generating question-answer pairs based on the title and the at least one essential sentence, and/or based on each essential sentence and at least one corresponding descriptive sentence; and including the question-answer pairs in the question-answer pair collection.

Each thread 30 in the collection generally includes an issue 32, includes one or more text sequences (e.g., sentences), in a natural language having a grammar, such as English, that was posted by a person seeking an answer. Each issue may include a description of an anomaly and/or request information, e.g., as a question …Each answer may be in natural language and/or include graphics which illustrate the answer. The thread 30 may have metadata, e.g., XML tags, which provide information, such as one or more of: tags 36, 38 indicating the parts of the post corresponding to an issue and an answer to that question, respectively, a title tag 40 for a title 42 of the post, keyword tags 44, voting tags by other users, a rank, and the like,” Sandor et al., para [0032].);

extracting at least one descriptive sentence corresponding to each essential sentence from a part of the document that is related to the essential sentence (Sandor et al., para [0032].); 

generating question-answer pairs based on the title and the at least one essential sentence (Sandor et al., para [0032].), and/or based on each essential sentence and at least one corresponding descriptive sentence; and 

including the question-answer pairs in the question-answer pair collection (Sandor et al., para [0036].). Sandor et al. benefits Hoffman et al. by extracting title information to more effectively generate question-answer pairs (Sandor et al., para [0032]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Hoffman et al. with those of Sandor et al. to improve the user’s experience with the fitness monitoring app of Hoffman et al.

Conclusion
Other related prior art is listed in the attached PTO-892. Of particular interest are Gamarnik et al., Chang et al., and Tchao et al., which largely reads on claim 1 in a manner similar to Hoffman et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.